Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This is a final Office action in response to a non-final Office action filed 5/19/21, in which claims 64 and 67 were amended and claims 68 and 76 were canceled.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 64, 67, 69-75 and 77 are rejected under 35 U.S.C. 103 as being unpatentable over Napadensky (US 7183335, already of record).

Though Napadensky does not teach a weight ratio of a total weight of said elastomeric curable material and a total weight of said silica particles ranges from 30:1 to 4:1, and an amount of said elastomeric curable material in the formulation system is at least 40%, or at least 50%, by weight, Napadensky does teach compositions containing as much as 30% nano-particle fillers are feasible (see above citation) and a composition includes 50% acrylic oligomer(s) and 30% acrylic monomer(s) (col 18 lns 51-54) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a weight ratio of a total weight of said elastomeric curable material and a total weight of said silica particles range from 30:1 to 4:1, and an amount of said elastomeric curable material in the formulation system be at least 40%, or at least 50%, by weight, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  One would have been motivated to perform routine experimentation for the purpose of optimizing the composition.  Please see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 for further details.
For claim 67, though Napadensky does not teach an amount of said silica particles in the formulation system ranges from 1 to 20%, or from 1 to 15%, or from 1 to 
For claim 70, Napadensky teaches at least one additional curable material (col 15 lns 57-65).
For claim 71, Napadensky teaches at least one additional, non-curable material (col 16 lns 57-58).
For claim 72, Napadensky teaches at least one elastomeric mono-functional curable material; at least one elastomeric multi-functional curable material and at least one additional mono-functional curable material (col 13 lns 45-54 and col 16 lns 6-15).
For claims 73-75, though Napadensky does not teach a total concentration of said curable mono-functional material ranges from 10% to 30%, by weight; a total concentration of said elastomeric mono-functional curable material ranges from 50% to 70%, by weight; and a total concentration of said elastomeric multi-functional curable material ranges from 10% to 20%, by weight, Napadensky does teach an example basic composition will contain 15% low molecular weight unsaturated molecule, 5% sulfur-containing component, 15% mono-functional monomer, 15% di-functional monomer and the rest other curable components according to the intended photopolymer properties (col 16 lns 10-15) and given the flexibility in setting the other curable components it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a total concentration of said curable mono-functional .
Claims 65-66 are rejected under 35 U.S.C. 103 as being unpatentable over Napadensky (US 7183335, already of record) in view of Wu et al (US 2002/0149659).
Napadensky teaches the invention as discussed above.
Napadensky does not teach at least a portion of said silica particles comprise functionalized silica particles; wherein at least a portion of said silica particles are functionalized by curable functional groups.
However, in a related field of endeavor pertaining to compositions including an energy curable fluid and surface modified, nanometer-sized particles, Wu et al teach said silica particles comprise functionalized silica particles ([0071]); wherein at least a portion of said silica particles are functionalized by curable functional groups ([0012]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wu et al with those of Napadensky by having at least a portion of said silica particles comprise functionalized .
Response to Arguments
Applicant's arguments filed 5/19/21 have been fully considered but they are not persuasive.
Applicant asserts that Napadensky makes no reference to combining silica particles with curable materials that are acrylic elastomeric curable materials, let alone in a ratio as claimed. In fact, and contrary to the Examiner’s assertion, Napadensky is silent with regard to selecting curable materials that are elastomeric, let alone acrylic elastomers, and, moreover, is silent with regard to any ratio between silica particles and elastomeric curable materials and with regard to any beneficial effect of such a combination.
Examiner, however, maintains that Napadensky does teach acrylic curable materials (col 12 lns 40-45) that are elastomeric (col 12 lns 4-7) and though Napadensky does not teach a weight ratio of a total weight of said elastomeric curable material and a total weight of said silica particles ranges from 30:1 to 4:1, Napadensky does teach compositions containing as much as 30% nano-particle fillers are feasible (col 16 lns 46-48) and a composition includes 50% acrylic oligomer(s) and 30% acrylic monomer(s) (col 18 lns 51-54) and it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a weight ratio of a total weight of said elastomeric curable material and a total weight of said silica 
Applicant also asserts that in the absence of any description or guidance as to how to select a composition it cannot be said in any way that arriving at the claimed invention from the teachings of Napadensky merely involves “routine optimization”, particularly since Napadensky does not teach how to provide a hardened elastomeric material.
Examiner, however, points out that Napadensky does not have to provide any further guidance on how to select a composition because Napadensky expects that one of ordinary skill would be able to select a composition given the existing guidance, and with that guidance one would be able to use “routine optimization” for making a selection.  Also, Napadensky does teach how to provide a hardened elastomeric material (col 12 lns 4-7).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES SANDERS whose telephone number is (571)270-7007.  The examiner can normally be reached on M-F 11-7.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JAMES SANDERS/Primary Examiner, Art Unit 1743